Name: Commission Regulation (EEC) No 3513/82 of 23 December 1982 repealing the measures suspending imports of frozen squid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 82 Official Journal of the European Communities No L 368/37 COMMISSION REGULATION (EEC) No 3513/82 of 23 December 1982 repealing the measures suspending imports of frozen squid Commission to adopt measures suspending imports no longer obtain ; whereas a disturbance of the market is at present no longer to be feared ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 21 (6) thereof, Whereas, under Commission Regulation (EEC) No 2420/79 (2), as last amended by Regulation (EEC) No 3732/81 (3), imports of frozen squid into Italy were suspended for an indefinite period ; Whereas, under Commission Regulation (EEC) No 2123/80 (4), as last amended by Regulation (EEC) No 3733/81 (*), imports of frozen squid (Loligo spp.) into Italy were suspended for an indefinite period ; Whereas an examination of the market situation in Italy shows that the conditions which led the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2420/79 and (EEC) No 2123/80 are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379 , (2) OJ No L 275, (3) OJ No L 373 , (4) OJ No L 206, H OJ No L 373, 31 . 12. 1981 , p . 1 . 1 . 11 . 1979, p . 57. 29 . 12. 1981 , p . 35 . 8 . 8 . 1980, p . 27 . 29 . 12. 1981 , p . 36 .